Citation Nr: 0634973	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-20 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
patella of the left knee with degenerative arthritis, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for chondromalacia 
patella of the right knee with degenerative arthritis, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to a compensable evaluation for a laceration 
scar, right fifth metacarpal, with slight loss of plantar 
flexion.  

4.  Entitlement to an increased evaluation for diffuse 
soreness of the joints and numbness of the arms, legs, and 
top of the head, due to an undiagnosed illness, currently 
evaluated as 20 percent disabling.  

5.  Entitlement to service connection for obstructive sleep 
apnea.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability manifested by headaches, to include as due to an 
undiagnosed illness.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
morning vomiting, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to November 
1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In December 2004, the veteran appeared at the Milwaukee RO 
and testified at a personal hearing before a Hearing Officer.  
A transcript of the hearing is of record.

During his December 2004 hearing, the veteran raised the 
issue of service connection for an ankle disorder.  As this 
issue has not been adjudicated, it is referred to the RO for 
appropriate action.  

The Board notes that the claims of entitlement to service 
connection for a disability manifested by headaches and 
morning vomiting, both to include as due to an undiagnosed 
illness, were originally denied in October 1997.  The Board 
has therefore recharacterized these issues as new and 
material evidence claims.  See Barnett v. Brown, 83 F.3d 
1380, 1383-1384 (Fed. Cir. 1996) (holding that the Board has 
a legal duty to consider the issue of whether new and 
material evidence has been submitted to reopen the claim, 
regardless of the RO's actions).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that since the most recent adjudication of 
this claim, additional relevant evidence has been associated 
with the claims folder, to include VA medical records, VA 
examination reports, and the transcript of the veteran's 
December 2004 hearing.  While an August 2006 supplemental 
statement of the case refers to a February 2006 supplemental 
statement of the case, this latter document is not of record.  
And, this supplemental statement of the case apparently 
reflects that the veteran's claims were readjudicated taking 
into consideration hearing testimony and the additional, 
relevant, evidence submitted.  In any event, it does not 
appear the veteran has waived RO (or other agency of original 
jurisdiction) consideration of this evidence.  As such, this 
case must be remanded for a copy of the February 2006 
supplemental statement of the case or for further 
adjudication in the event this document is not available or 
the claims were not otherwise reconsidered taking into 
account the additional evidence.  In either event, the AMC 
should address (separately or with the other claims, in the 
event the February 2006 supplemental statement of the case is 
not located) the new and material evidence claims as 
discussed above.  

In addition, it is noted that the veteran has not received 
proper notice with respect to the claims to reopen based on 
new and material evidence.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  According to Kent, an appellant attempting to 
reopen a previously adjudicated claim must be provided notice 
of the definitions of "new" and "material" evidence.  The 
appellant must also be notified of the elements required to 
establish entitlement to the underlying benefit sought, which 
elements of the underlying claim were found insufficient in 
the prior denial, and the types of evidence that would be 
needed in order to substantiate the unestablished elements of 
the underlying claim.  Id.  Because the letters of record do 
not satisfy the Kent requirements, the Board concludes that a 
remand is necessary.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC must provide notice as 
required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

2.  After any other development deemed 
appropriate, the AMC must attempt to 
obtain a copy of the February 2006 
supplemental statement of the case and/or 
adjudicate the issues on appeal, taking 
into consideration the evidence discussed 
above (the new and material evidence 
claims should be adjudicated even if the 
supplemental statement of the case is 
located).  If the issues on appeal 
continue to be denied, the veteran and his 
representative must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
J. A. MARKEY
      Acting Veterans Law Judge, Board of Veterans' 
Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

